DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and D (citing claims 1, 3-9, 11-15, 17, 18 and 20 as reading on the elected species) in the reply filed on August 31, 2022 is acknowledged. Claims 2, 10, 16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Response to Amendment
The amendments filed with the written response received on August 31, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claim 11 has been amended, and claims 2, 10, 16 and 19 are withdrawn from further consideration. Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1, 3-9, 11-15, 17, 18 and 20.
Specification — Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too brief, and not within the range of 50-150 words, as appropriate, as noted above.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 3, 7, 13, 17, 18 and 20 are objected to because of the following informalities:
Claim 1, line 8: the phrase “which includes” would be clearer if recited as “the first concealing layer including”
Claim 1, line 17: the phrase “which includes” would be clearer if recited as “the second concealing layer including”
Claim 3, line 2: Applicant should add the word “the” before “respective”
Claim 3, line 2: Applicant should delete “(Original)” from the end of the claim
Claim 7, lines 1-2: the phrase “wherein the first substrate combined with the first concealing layer comprise” would read more clearly if recited as “wherein the combination of the first substrate and the first concealing layer comprises”
Claim 7, line 3: “one layer” would be clearer if recited as “one respective layer”
Claim 7, line 4: the claim would read more clearly if the phrase “relative to the first substrate layer” was added to the end of the claim
Claim 13, line 5: the phrase “which includes” would be clearer if recited as “the first concealing layer including”
Claim 13, lines 9-10: the phrase “which includes” would be clearer if recited as “the second concealing layer including”
Claim 17, line 2: Applicant should add the word “the” before “respective”
Claim 18, line 5: the phrase “which includes” would be clearer if recited as “the first concealing layer including”
Claim 18, line 9: the phrase “which includes” would be clearer if recited as “the second concealing layer including”
Claim 20, line 2: Applicant should add the word “the” before “respective”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 3-9, 11 and 12 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “wherein the first characteristic of the first substrate is different than a corresponding second characteristic of the second substrate” (lines 17-19), wherein lines 11-12 positively recite “the second substrate comprising a third color and a second characteristic”.  It is unclear whether lines 17-19 are intended to refer to the existing second characteristic positively recited in lines 11-12, or “a corresponding second characteristic” is intended to refer to an additional second characteristic.  Correction is required.  For purposes of examination, since the same terminology is used, the language in lines 17-19 is being interpreted as “wherein the first characteristic of the first substrate is different than the second characteristic of the second substrate”.
Regarding claim 5, Applicant recites “wherein the first concealing layer is a temporary concealing layer, and wherein the temporary concealing layer is to abrade at a rate that is greater than the first substrate such that the at least partial obscuring diminishes over time” (emphasis added).  It appears that this limitation is a method-of-use limitation that involves actively abrading an element, absent further clarifying language.  Since claim 5 is a product claim, the language should be recited in a passive functional manner (i.e. configured to abrade).  Further, the structural limitations that are being presented in claim 5 are unclear because it is dependent on factors that are not recited (i.e. what external force or action is causing the abrasion/abrading, are the first concealing layer and the first substrate both being abraded by the same external force or action simultaneously or separately, etc.?).  Correction is required.  For purposes of examination, claim 5 will be interpreted as “wherein the first concealing layer is a temporary concealing layer, and wherein the temporary concealing layer is configured to abrade at a rate that is greater than the first substrate such that the at least partial obscuring is configured to diminish over time”, wherein as long as the first concealing layer is at least capable of being abraded faster than the first substrate by at least some source of force/action, then the prior art (if applied) will be deemed to meet claim 5’s structural requirements, as best as can be understood.
Claim 12 recites “wherein the first concealing layer and the second concealing layer abrade, after which the first color and the third color presented” (emphasis added).  Claim 12 appears to be directed to a method-of-use limitation that requires active abrading of the structure, rather than describe passing functionality of the structure of the claims, as is appropriate for product claims.  Further, it appears a word may be missing in front of “presented”.  Correction is required.  For purposes of examination, the claim will be interpreted as “wherein the first concealing layer and the second concealing layer are configured to abrade, wherein the resulting abrasion of the first concealing layer and the second concealing layer is configured to present the first color and the third color”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-15, 17, 18 and 20 (claims 1, 3-8, 11 and 12 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Bello Decurnex (hereinafter referred to as “Decurnex”) (US 2017/0020232).
Regarding independent claim 1, Decurnex discloses an array of colored footwear articles (“a shoe and its mate” constitute an array; Para. 0020, last sentence; Examiner notes that all physical structures have some sort of color to render them “colored”), the array comprising: a first footwear article (“a shoe”, as mentioned above, is a first footwear article) comprising a first concealed portion (any arbitrary section of the upper of the shoe defines a first concealed portion; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); stack of materials #26 has a wear-susceptible material #20, a wear-resistant material #22 and a base material #24 (Fig. 2); Para. 0020 states that the design region can occupy any portion of the upper, including discontinuous portions, at various areas throughout the upper); the first concealed portion comprising a first substrate (base material #24 is a first substrate) and a first concealing layer (wear-susceptible material #20 is a first concealing layer); the first substrate comprising a first color (Para. 0015 discloses that the deterioration of outer layers before others reveals a change in appearance, including color, which is indicative that the first substrate (i.e. base material #24) has a first color) and a first characteristic chosen from at least one of a first composition, a first basis weight, a first thickness, a first construction, and a first surface topography (Para. 0016 discloses that the different visual effect could include color, texture, ornamentation, etc. (i.e. texture indicates a first surface topography)), wherein the first color of the first substrate is obscured from view by the first concealing layer (as mentioned in Para. 0016, the base material is obscured from view until outer layer(s) (i.e. first concealing layer) deteriorate), which includes a second color (Para. 0016 states that the colors can change with the deterioration, indicating that outer layer(s) have a color that is different than the interior base layer); and a second footwear article (the “mate” of the first shoe, as mentioned above, is a second footwear article) comprising a second concealed portion; the second concealed portion comprising a second substrate and a second concealing layer; the second substrate comprising a color and a second characteristic chosen from at least one of a second composition, a second basis weight, a second thickness, a second construction, and a second surface topography, wherein the color of the second substrate is obscured from view by the second concealing layer, which includes a color (the second footwear article (i.e. the shoe’s mate, as mentioned above) would have all of the same features, including a second concealed portion which has a second substrate (i.e. the mating shoe’s base material layer) and second concealing layer (i.e. the mating shoe’s wear-susceptible layer), the second substrate having a second surface topography and the color of the second substrate being obscured from view by the second concealing layer (this would be the case for both shoes, including the mating shoe)).  Decurnex teaches that a shoe (i.e. first footwear article) and its mate (i.e. second footwear article) could have design regions that are symmetrical, mirror images, or identical, or which are unmatched or unrelated (last sentence of Para. 0020 of Decurnex), which suggests that the second footwear article’s second substrate and second concealing layer could have different characteristics than one another (i.e. the iteration wherein the design regions are “unmatched” or “unrelated”), but is silent to specifically stating that the second footwear article’s second substrate’s second substrate is a “third” color and the second concealing layer is a “fourth” color.  However, since Decurnex does at least suggest that the appearance of the design between the two shoes (i.e. the shoe and its mate) are “unmatched” or “unrelated”, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the second shoe’s second substrate and second concealing layer to have third and fourth colors, as a matter of aesthetic design choice, since it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (See MPEP 2144.04(I)), including forming the second substrate with a different characteristic than the first substrate’s first characteristic, since this would support Decurnex’s statement that the designs of the two shoes could be unmatched or unrelated, as noted above.
Regarding claim 3, the modified array of Decurnex (as such a modification has been applied to independent claim 1 above) is disclosed such that the first concealed portion and the second concealed portion are at different locations of respective footwear articles (Para. 0020 discloses that the shoe and its mate could have their design portions unmatched or unrelated, which indicates that Decurnex contemplates that the shoes’ respective concealed portions could be in different locations on their respective shoes).
Regarding claims 4 and 5, the modified array of Decurnex (as such a modification has been applied to independent claim 1 above) is disclosed such that the first concealing layer is configured to at least partially obscure the first substrate from view (claim 4) (Para. 0016 discloses that outer layer(s) obscure the base layer (i.e. first substrate) prior to their degradation), wherein the first concealing layer is a temporary concealing layer, and wherein the temporary concealing layer is to abrade at a rate that is greater than the first substrate such that the at least partial obscuring diminishes over time (claim 5) (Paras. 0024-0025 disclose the relative wear-susceptibility and wear-resistance exhibited between the layers of the stack #26, including base material (i.e. first substrate) being configured to have a longer lifespan than wear-susceptible layer (i.e. first concealing layer); Paras. 0014, 0016 also disclose that the shoe may present a different design, pattern or overall aesthetic impression over time-in-use).
Regarding claim 6, the modified array of Decurnex (as such a modification has been applied to independent claim 1 above) is disclosed such that the first concealing layer is configured to at least partially conceal the first characteristic of the first substrate, and wherein the second concealing layer is configured to at least partially conceal the second characteristic of the second substrate (since the first and second concealing layers (i.e. wear-susceptible materials #20 of each respective shoe in the array/pair) are disposed exteriorly of their respective underlying base materials, they are configured to at least partially conceal the first and second characteristics thereof).
Regarding claim 7, the modified array of Decurnex (as such a modification has been applied to independent claim 1 above) is disclosed such that the first substrate combined with the first concealing layer comprise a two-layer woven textile (base material #24 and wear-susceptible material #20 are both layers that can be woven within a textile that has at least two layers (Para. 0026 discloses that base material #24 can include canvas, which is a type of woven fabric; Para. 0022 discloses that wear-susceptible material #20 can be a loosely-woven fabric layer that can degrade faster as an outermost layer)), wherein each of the first substrate and the first concealing layer is one layer of the two-layer woven textile (as noted above), and wherein the first concealing layer is an outermost layer (as noted above).
Regarding claim 8, the modified array of Decurnex (as such a modification has been applied to independent claim 1 above) is disclosed such that the first footwear article and the second footwear article each includes a respective upper (each has upper #14) having a pattern of panels (see Figs. 3A, 3B, 4A, 4B, all of which show completed shoes wherein the upper has a panel that defines a majority of the upper, and a distinct panel that overlies the toe of the upper (i.e. a pattern of panels)), and wherein the pattern of panels for the first footwear article is the same as the pattern of panels for the second footwear article (last sentence of Para. 0020 discloses that the shoe and its mate could have design regions that are symmetrical or identical, wherein this would indicate that the pattern of panels would be contemplated to be the same between the two footwear articles).
Regarding claims 11 and 12, the modified array of Decurnex (as applied to claims 1 and 8 above) is disclosed such that the second color of the first concealing layer and the fourth color of the second concealing layer are visually similar to one another (claim 11) (Para. 0016 discloses that the design regions could be identical, which would indicate “visual” similarity; at the least, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the two shoes’ wear-susceptible layers to have “visually similar” colors in order for the shoes to appear to match in terms of color, to some extent, as a matter of aesthetic design choice, since it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (See MPEP 2144.04(I))), wherein the first concealing layer and the second concealing layer abrade, after which the first color and the third color presented (claim 12) (this functionality of the wear-susceptible material #20 as being configured to degrade/abrade to reveal the underlying materials’ colors has been explained above).
Regarding independent claim 13, Decurnex discloses an array of colored footwear articles (“a shoe and its mate” constitute an array; Para. 0020, last sentence; Examiner notes that all physical structures have some sort of color to render them “colored”), the array comprising: a first footwear article (“a shoe”, as mentioned above, is a first footwear article) comprising a first concealed portion (any arbitrary section of the upper of the shoe defines a first concealed portion; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); stack of materials #26 has a wear-susceptible material #20, a wear-resistant material #22 and a base material #24 (Fig. 2); Para. 0020 states that the design region can occupy any portion of the upper, including discontinuous portions, at various areas throughout the upper), the first concealed portion comprising a first substrate (base material #24 is a first substrate) and a first concealing layer (wear-susceptible material #20 is a first concealing layer), the first substrate comprising a first construction and a first color (Para. 0015 discloses that the deterioration of outer layers before others reveals a change in appearance, including color, which is indicative that the first substrate (i.e. base material #24) has a first color; base material #24 can be formed of canvas, leather, suede, faux-leather, polymer-based material, or combinations thereof (Para. 0026), which is a first construction) obscured from view by the first concealing layer (as mentioned in Para. 0016, the base material is obscured from view until outer layer(s) (i.e. first concealing layer) deteriorate), which includes a second color (Para. 0016 states that the colors can change with the deterioration, indicating that outer layer(s) have a color that is different than the interior base layer); and a second footwear article comprising a second concealed portion, the second concealed portion comprising a second substrate and a second concealing layer, the second substrate comprising a second construction and a color obscured from view by the second concealing layer, which includes a color (the second footwear article (i.e. the shoe’s mate, as mentioned above) would have all of the same features, including a second concealed portion which has a second substrate (i.e. the mating shoe’s base material layer) and second concealing layer (i.e. the mating shoe’s wear-susceptible layer), the second substrate having a second construction and the color of the second substrate being obscured from view by the second concealing layer (this would be the case for both shoes, including the mating shoe)).  Decurnex is silent as to whether the second construction is different from the first construction, and silent as to whether the colors of the second shoe’s base material and wear-susceptible material (i.e. second substrate and second concealing layer, respectively) would be third and fourth colors, although Decurnex at least suggests that the second substrate and second concealing layer would have different colors from one another since Para. 0015 describes its shoe invention as changing color/appearance as the wear-susceptible layer degrades to reveal the underlying layers’ colors.  Decurnex also at least suggests that the second shoe (i.e. mating shoe) could have a different design as compared to the first shoe, since Decurnex does teach that the design regions could be unmatched or unrelated (Para. 0020).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the second, mating shoe to have had different colored layers as compared to the layers of the first shoe, as a matter of aesthetic design choice, since it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (See MPEP 2144.04(I)), as well as obvious for the second shoe’s second substrate’s second construction to have been different from the first shoe’s first substrate’s first construction in order to provide additional means for them being unmatched or unrelated (as Decurnex discloses is a possibility at the end of Para. 0020), which would also be a matter of aesthetic design choice, and further since Decurnex already teaches that the base material (i.e. which would define the second substrate) can be any of the materials listed among canvas, leather, suede, faux-leather, polymer-based material or combinations thereof (Para. 0026), which is indicative that the two shoes (i.e. first shoe and mating shoe) could be mismatched in material selection, wherein faux-leather would have a different appearance than canvas upon degradation of the shoes’ respective wear-susceptible layers which would reveal the base material layers over time.
Regarding claims 14 and 15, the modified array of Decurnex (i.e. as applied against claim 13 above) is disclosed such that the first construction of the first substrate comprises synthetic leather, a knit construction, a woven construction, a non-woven construction, a braided construction, or any combination thereof (claim 14), wherein the second construction of the second substrate comprises synthetic leather, a knit construction, a woven construction, a non-woven construction, a braided construction, or any combination thereof (claim 15) (first and second substrates (i.e. base material layer #24 of the shoes) can be formed of canvas (i.e. woven), leather, suede, faux-leather (i.e. synthetic leather), polymer-based material or combinations thereof (Para. 0026)).
Regarding claim 17, the modified array of Decurnex (i.e. as applied against claims 13-15 above) is disclosed such that the first concealed portion and the second concealed portion are on different locations of respective footwear articles (Para. 0020 discloses that the shoe and its mate could have their design portions unmatched or unrelated, which indicates that Decurnex contemplates that the shoes’ respective concealed portions could be in different locations on their respective shoes).
Regarding independent claim 18, the modification described above with respect to independent claim 13, would result in structure that would meet the language requiring an array of colored footwear articles (“a shoe and its mate” constitute an array; Para. 0020, last sentence; Examiner notes that all physical structures have some sort of color to render them “colored”), the array comprising: a first footwear article (“a shoe”, as mentioned above, is a first footwear article) comprising a first concealed portion (any arbitrary section of the upper of the shoe defines a first concealed portion; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); stack of materials #26 has a wear-susceptible material #20, a wear-resistant material #22 and a base material #24 (Fig. 2); Para. 0020 states that the design region can occupy any portion of the upper, including discontinuous portions, at various areas throughout the upper), the first concealed portion comprising a first substrate (base material #24 is a first substrate) and a first concealing layer (wear-susceptible material #20 is a first concealing layer), the first substrate comprising a first surface topography and a first color (Para. 0015 discloses that the deterioration of outer layers before others reveals a change in appearance, including color, which is indicative that the first substrate (i.e. base material #24) has a first color; base material #24 can be formed of canvas, leather, suede, faux-leather, polymer-based material, or combinations thereof (Para. 0026), which would have a first surface topography) obscured from view by the first concealing layer (as mentioned in Para. 0016, the base material is obscured from view until outer layer(s) (i.e. first concealing layer) deteriorate), which includes a second color (Para. 0016 states that the colors can change with the deterioration, indicating that outer layer(s) have a color that is different than the interior base layer); and a second footwear article comprising a second concealed portion, the second concealed portion comprising a second substrate and a second concealing layer, the second substrate comprising second surface topography and a third color obscured from view by the second concealing layer, which includes a fourth color (the second footwear article (i.e. the shoe’s mate, as mentioned above) would have all of the same features, including a second concealed portion which has a second substrate (i.e. the mating shoe’s base material layer) and second concealing layer (i.e. the mating shoe’s wear-susceptible layer), the second substrate having a second surface topography and the color of the second substrate being obscured from view by the second concealing layer (this would be the case for both shoes, including the mating shoe); as a result of the modification described in the rejection of claim 13 above, the colors of the second substrate and second concealing layer would be a third and a fourth color; base material #24 can be formed of canvas, leather, suede, faux-leather, polymer-based material, or combinations thereof (Para. 0026), which would have a second surface topography for the second shoe’s second substrate), wherein the first surface topography of the first substrate is different than the second surface topography of the second substrate (as a result of the modification described in the rejection of claim 13 above, the second substrate being a different construction (i.e. a different one of the materials listed than the first substrate’s material from the same list of materials in Para. 0026 for base material #24) would also involve the second substrate having a different surface topography (i.e. if the first substrate is canvas and the second substrate is faux-leather, the surface topography would be different, at least to some degree).
Regarding claim 20, the modified array of Decurnex (i.e. as applied against claim 18 above) is disclosed such that the first concealed portion and the second concealed portion are on different locations of respective footwear articles (Para. 0020 discloses that the shoe and its mate could have their design portions unmatched or unrelated, which indicates that Decurnex contemplates that the shoes’ respective concealed portions could be in different locations on their respective shoes).
Claim 9, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Decurnex as applied to claims 1 and 8 above, and further in view of NPL to GBH News (hereinafter referred to as “NPL-GBH”) (URL= https://www.wgbh.org/news/lifestyle/2018/09/13/need-shoes-in-two-different-sizes-its-not-as-odd-as-youd-think).
Regarding claim 9, the modified array of Decurnex (i.e. as applied to claims 1 and 8 above) is disclosed to teach all the limitations of claims 1 and 8, as set forth above, but is silent as to whether the first footwear article is a first shoe size and the second footwear article is a second shoe size, which is different from the first shoe size.
NPL-GBH teaches that some shoe wearers have unevenly sized feet, causing those wearers to wear two differently sized shoes.
Modified Decurnex and NPL-GBH teach analogous inventions involving pairs of shoes.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for one of the shoes of Decurnex to be differently sized than the other of the shoes in the array in order to permit a user with differently sized feet to be able to wear the array comfortably simultaneously, as taught by NPL-GBH.  As a result of the modification, the array would have the first shoe be a first shoe size and the second shoe being a second shoe size that is different from the first shoe size.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All art cited on the PTO-892 and not relied upon in an art rejection above is deemed relevant in the field of footwear with multi-layered uppers that may or may not be degradable to reveal underlying different aesthetic designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732